Citation Nr: 0808735	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected narcolepsy, to include 
claim for cataplexy.  

2.  Entitlement to an evaluation in excess of 80 percent for 
the service-connected narcolepsy, to include claim for 
cataplexy, for the period beginning June 19, 2001.

3.  Entitlement to an earlier effective date prior to June 
19, 2001 for the assignment of a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1980.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1980 and February 2003 rating 
decisions issued by the RO.

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in July 2005, 
the Board remanded this appeal for further development of the 
record in December 2005.  In September 2006, the Board denied 
the veteran's claims for an increased evaluation in excess of 
80 percent for the service-connected narcolepsy and 
entitlement to an earlier effective dated prior to June 19, 
2001, for TDIU.

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2007, 
the Court granted a joint motion to vacate the September 2006 
decision and remanded the appeal back to the Board for 
adequate explanation of its reasons and bases for conclusions 
reached in the September 2006 decision. 





FINDINGS OF FACT

1.  The veteran's service-connected narcolepsy, to include 
claim for cataplexy is shown at all times to have at least 
been manifested by periods of falling asleep on average 7-14 
times per week.  

2.  For the period beginning June 19, 2001, the veteran's 
service-connected narcolepsy, to include claim for cataplexy 
is not shown to have been manifested by an average of at 
least one major seizure per month.

3.  The evidence of record demonstrates that TDIU was 
factually ascertainable beginning on June 14, 1980.  


CONCLUSION OF LAW

1.  The criteria for the assignment of an initial, schedular 
rating of 80 percent, but not higher for the service-
connected narcolepsy, to include claim for cataplexy have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a including 
Diagnostic Codes 8108 and 8911 (2007).

2.  The criteria for the assignment of an evaluation in 
excess of 80 percent for the service-connected narcolepsy, to 
include claim for cataplexy, beginning on June 19, 2001 have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a 
including Diagnostic Codes 8108 and 8911 (2007).

3.  An effective date of June 14, 1980, for the assignment of 
TDIU is for application.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.400, 4.16 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in July 2001, October 2002 and March 2006 
letters.  By these letters, the RO also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and Court cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decisions.  However, the RO 
readjudicated the appeal in May 2006.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the March 2006 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Furthermore, the veteran 
was fully notified that he was awarded a disability 
evaluation and an effective date for the evaluations in the 
appealed rating decisions.  Id.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board is aware that the VCAA letters do not 
contain the level of specificity set forth in Vazquez-Flores.  
However, any such procedural defect does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran.  The notification 
provided the necessary information such that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements in the February 2003 VA examination, July 2005 
Board hearing and various other lay submissions, in which the 
veteran described the effects of the service-connected 
narcolepsy on his employability and daily life.  These 
statements indicate the veteran's awareness that information 
about such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.

As the veteran makes assertions about the effects of the 
service-connected disability on his employability and daily 
life, the Board finds that the second requirement of Vazquez-
Flores is not applicable.  Accordingly, no further analysis 
in this regard is necessary.

Finally, the December 1980 and February 2003 rating decisions 
include a discussion of the rating criteria used in this 
present case.  The criteria were further enumerated in the 
April 2002 and October 2003 Statement of the Case (SOC) and 
May 2004 and May 2006 Supplemental Statement of the Case 
(SSOC).  Thus, the veteran was made well aware of the 
necessary requirements for an increased evaluation pursuant 
to the applicable diagnostic code.  Such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Narcolepsy, to include claim for cataplexy

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In a December 1980 rating decision, the RO granted service 
connection for narcolepsy and assigned a 40 percent 
evaluation effective June 14, 1980, the date his claim for 
service connection was received.  In a February 2003 rating 
decision, the RO assigned an increased 80 percent evaluation, 
effective on June 19, 2001.

The veteran's narcolepsy, to include cataplexy is evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8108.  Diagnostic 
Code 8108 provides that narcolepsy shall be rated as 
epilepsy, petit mal.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8911 (2007).    Under Diagnostic Code 8911, a 40 percent 
evaluation is assigned for manifestations of at least 5-8 
minor seizures per week or at least 1 major seizure in the 
last 6 months or 2 in the last year.  A 60 percent evaluation 
is warranted for manifestations of at least 9-10 minor 
seizures per week or at least 1 major seizure in 4 months 
over the last year.  An 80 percent evaluation contemplates 
manifestations of more than 10 minor seizures per week or at 
least 1 major seizure in 3 months over the last year.  A 100 
percent evaluation is assigned for manifestations of at least 
1 major seizure per month over the last year.

A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal) or sudden jerking movements of the arms, 
trunk or head (myoclonic type) or sudden loss of postural 
control (akinetic type).  A major seizure is characterized by 
generalized tonic-clonic convulsion with unconsciousness.  
See 38 C.F.R. § 4.124a Diagnostic Codes 8910 and 8911, NOTE 
(1) and (2).  Narcoleptic episodes are analogous to minor 
seizures because periods of falling asleep can be considered 
the equivalent of a brief interruption in consciousness.  
See38 C.F.R. § 4.124a, Diagnostic Code 8911, NOTE (2).

A.	Initial evaluation in excess of 40 percent for the 
service-connected narcolepsy

As noted, the RO granted service connection for narcolepsy 
and assigned a 40 percent evaluation in December 1980.  The 
Board is aware of a statement dated December 23, 1980, in 
which the veteran expressed disagreement with this rating 
decision.  In this regard, the Board notes that a written 
communication from the claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  Special wording 
is not required, but the NOD must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201.  

To be considered timely, the NOD must be filed within one 
year from the date that the agency of original jurisdiction 
mails notice of the determination to the veteran.  Otherwise, 
the determination becomes final.  38 U.S.C.A. § 20.302(a).  
The RO issued a SOC concerning this issue in April 2002 and 
the veteran perfected his appeal in a June 2002 Substantive 
Appeal.

In a February 1980 service treatment record, the veteran 
complained of falling asleep at inappropriate times, 
frequently during the day.  The sleep attacks occurred mainly 
in relaxed situations such as driving a car, sitting in a 
chair, engaging in a conversation or watching TV.  On a few 
occasions the veteran reported driving his car off the road 
as a result of the sleep attacks.  The sleep attacks severely 
incapacitated the veteran from his work as a recruiting 
officer.  These sleeping episodes lasted an average of 10-15 
minutes.

He slept about 7 1/2 hours per night; however, he didn't feel 
refreshed.  He also had cataplectic attacks, mainly 
precipitated by laughter.  He denied hypnogogic 
hallucinations.  He used multiple medications to combat the 
excessive sleep problem with only slight benefit.

Objective physical and neurological examinations were within 
normal limits.  Previous laboratory findings did not show any 
abnormalities.  He was prescribed medication and on the 
medication he continued to fall asleep at inappropriate times 
an average of 1-2 times per day.  The examiner concluded that 
the veteran suffered from severe narcolepsy that required 
frequent treatment and medication to control.  The examiner 
recommended that the veteran be discharged from service 
because of his narcolepsy.

Subsequent to service, VA records are replete with reference 
to treatment for narcolepsy.  These records document the 
continuity of the veteran's severe narcolepsy since service.

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds that during service and upon discharge, the 
veteran was shown to have averaged more than 10 episodes per 
week of his service-connected narcolepsy.  In this regard, 
the Board notes that the service treatment records showed the 
veteran fell asleep, approximately 1-2 times per day or 7-14 
times per week.  These findings are more appropriately 
contemplated by an 80 percent evaluation under Diagnostic 
Codes 8108 and 8911.  See 38 C.F.R. § 4.124a.  Thus, an 
initial 80 percent evaluation, but not more for the service-
connected narcolepsy is allowed.  

B.	Narcolepsy, beginning June 19, 2001

During an August 2001 VA examination, the veteran reported 
that if he did not get his daily dose of amphetamine, he 
would sleep up to 18 hours.  The examiner noted that despite 
the daily dose of amphetamine, the veteran continued to have 
brief episodes of sleep.  In this regard, the veteran 
reported that he fell asleep while mowing his lawn.  The 
examiner also noted the veteran had symptoms of cataplexy.

In a February 2003 VA examination, the veteran described 
multiple brief periods of sleep, 8-10 per day.  He complained 
his narcolepsy was worse because his medication did not 
adequately control his condition.  The examiner concluded the 
veteran's condition had deteriorated and he had increased 
episodes of narcolepsy per day, 8-10 by reported history.  He 
controlled his cataplexy by avoiding emotionally stressful 
situations.

In a May 2003 VA neurology clinic note, the veteran 
complained of increased tolerance to medication and 
consequently he fell asleep easily. 

As noted, narcoleptic episodes are analogous to minor 
seizures because periods of falling asleep can be considered 
the equivalent of a brief interruption in consciousness.  
However, without evidence of actual seizures, he cannot be 
evaluated under the criteria contemplating major seizures.  
Thus, an 80 percent evaluation is the highest possible 
scheduler rating the veteran can receive.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The veteran has submitted no evidence showing 
that his service-connected narcolepsy markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disability has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Moreover, the Board observes the veteran is already in 
receipt of a TDIU rating for his service-connected 
disabilities.  Thus, an evaluation in excess of 80 percent is 
not warranted in this case.  

III.  Earlier Effective Date for TDIU

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157. 

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1). 
 

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In this case, the veteran asserts that his TDIU grant should 
be assigned as of June 1980.

The veteran's application for service connection for 
narcolepsy was received by the RO on June 13, 1980.  In the 
December 1980 rating decision the RO granted service 
connection for narcolepsy and assigned a 40 percent 
evaluation as of June 14, 1980, the day following the date of 
separation from service.  See 38 C.F.R. § 3.400(b)(2).

The veteran expressed disagreement with this decision in 
December 1980; however, development of the issue was not 
undertaken by the RO.  In June 2001, the veteran filed a 
claim for increased evaluation for the service-connected 
narcolepsy.  In a February 2003 rating decision, the RO 
increased the evaluation for narcolepsy to 80 percent as of 
June 19, 2001 and granted TDIU as of the same date. The 
veteran's appeal in this regard arose from that decision.

The Board has considered the relevant evidence of record.  As 
noted, the February 1980 service treatment record showed the 
veteran fell asleep at inappropriate times an average of 1-2 
times per day (7-14 times per week).  The examiner concluded 
that the veteran suffered from severe narcolepsy.  The 
treatment record also indicated the episodes of narcolepsy 
severely incapacitated the veteran from his work as a 
recruiting officer. 

An August 2001 VA examination showed the veteran continued to 
have episodes of falling asleep at inappropriate times, 
including while mowing his lawn.  A February 2003 VA 
examination showed the veteran had increased episodes of 
narcolepsy per day, 8-10 by reported history.  In a May 2003 
VA neurology clinic note, the veteran complained of increased 
tolerance to medication and consequently he fell asleep 
easily. 

Under VA regulations, the effective date for the veteran's 
grant of TDIU is the later of either the date entitlement 
arose or the date of claim. As noted above, the date of claim 
was June 14, 1980.  The question thus becomes when, between 
June 14, 1980 and June 19, 2001, entitlement arose.

Based on the evidence of record, the Board is satisfied that 
the veteran's narcolepsy has rendered him unemployable at 
least since June 14, 1980, the day after discharge from 
service.  In this regard, the Board notes the service 
treatment records which showed the narcolepsy severely 
incapacitated the veteran from performing his duties as 
recruiting officer.  Thus the veteran was discharged from the 
service.  To that end, the Board observes the records, 
private medical records and service treatment records, upon 
which the Social Security Administration (SSA) relied in 
determining that the veteran was precluded from obtaining 
gainful employment, for SSA purposes, as a result of his 
narcolepsy on June 13, 1980.

Further, given the action taken above allowing an initial 80 
percent evaluation for the service-connected narcolepsy as of 
the date of original claim on June 14, 1980, the Board finds 
the veteran met the scheduler requirements for TDIU on that 
date.  In this regard, the Board notes that a total 
disability rating for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).

As the service-connected narcolepsy is shown to have rendered 
the veteran severely disabled and unemployable as of the date 
of his claim on June 14, 1980, this date also assigned as the 
effective date of the veteran's TDIU rating.
 








ORDER

An initial schedular rating of 80 percent, but not higher for 
the service-connected narcolepsy, to include claim for 
cataplexy is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased rating in excess of 80 percent for the service-
connected narcolepsy, to include claim for cataplexy, 
beginning on June 19, 2001 is denied.  

An earlier effective date of June 14, 1980, for the 
assignment of a TDIU rating is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


